NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 24, 2020*
                              Decided February 24, 2020

                                         Before

                        DIANE P. WOOD, Chief Judge

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 19-2136

STEVEN STUCKEY,                                 Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 16-cv-03443
HOUSING AUTHORITY OF
COOK COUNTY, et al.,                            Andrea R. Wood,
    Defendants-Appellees.                       Judge.


                                       ORDER

       After his eviction from public housing, Steven Stuckey sued local and federal
housing authorities for disability discrimination and denial of due process. The district
court gave Stuckey two opportunities to fix some pleading defects before dismissing his
second amended complaint with prejudice for failure to state a claim. We affirm the
judgment, with one modification.


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2136                                                                           Page 2

        From 1997 to 2014, Stuckey participated in a public housing program run by the
Housing Authority of Cook County. In 2011, he says, he filed a complaint with the
United States Department of Housing and Urban Development, alleging that the county
agency had denied him a reasonable accommodation for a disability. From the record, it
is not clear what he identified as his disability or suggested as an accommodation. But
according to Stuckey, neither agency responded to his complaint.

       About three years later, the county agency sought to evict him for delinquent
rent. A state court ruled in the agency’s favor, and Stuckey was evicted in June 2014.

       Then, in early 2016, Stuckey sued the county and federal agencies in federal
court. His complaint sought reinstatement into the county housing program, alleging
that he was evicted in retaliation for filing complaints and that the eviction procedures
denied him due process under the Fifth and Fourteenth Amendments. He further
alleged that, even before the eviction proceedings, the county agency had discriminated
against him based on his (unspecified) disabilities.

        The district court dismissed the complaint on the county agency’s motion. As
relevant here, the court dismissed Stuckey’s eviction-related claims for lack of subject-
matter jurisdiction under the Rooker-Feldman doctrine, which bars federal district and
circuit courts from reviewing state-court judgments. See D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). This dismissal was without
prejudice to pursuing these claims in state court. The district court then dismissed any
claim arising from disability discrimination occurring before or otherwise separate from
the eviction process, but with leave to amend his complaint to add details about his
disability and the defendants’ actions. (The court also saw in the complaint a race-
discrimination claim that Stuckey now disavows.)

        Stuckey followed up with an amended complaint that was nearly identical to his
first. The district court dismissed it at screening, see 28 U.S.C. § 1915(e)(2), and gave him
one more opportunity to amend the pleading defects.

       Then, in a second amended complaint, Stuckey again focused on the eviction
process and alleged that the resulting state-court judgment “was not [his] fault.” He
purported to challenge the eviction procedures under the Due Process Clause and
42 U.S.C. § 12188 (the Americans with Disabilities Act’s enforcement provision), adding
that he was disabled because of “lower back trauma” and problems with his knee and
No. 19-2136                                                                          Page 3

hip. He also urged the court to read 18 U.S.C. § 242 (a statute criminalizing the violation
of civil rights) for an explanation of “the merits that [he was] trying to explain.”

       The defendants moved to dismiss this complaint for failure to state a claim, see
FED. R. CIV. P. 12(b)(6), and the district court did so—this time with prejudice. As before,
much of the court’s reasoning concerned the Rooker-Feldman doctrine.

         On appeal, Stuckey mainly challenges the district court’s dismissal based on
Rooker-Feldman, a decision that we review de novo. See Kowalski v. Boliker, 893 F.3d 987,
994 (7th Cir. 2018). He contends that he is not challenging the state eviction judgment
itself, but instead the county agency’s failure to follow the eviction process prescribed
by federal regulation. He also hints that the agency procured the eviction judgment by
somehow deceiving the state court.

        We agree with the district court that the Rooker-Feldman doctrine bars Stuckey’s
eviction-process claims because the injury that he seeks to undo—eviction from public
housing—flows directly from the state-court judgment. See Exxon Mobil Corp. v. Saudi
Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding Rooker-Feldman bars cases “by state-
court losers complaining of an injury caused by the state-court judgment”). Indeed,
Stuckey admits he “would have no claim if the state court had not vacated [him].”
See Holt v. Lake Cty. Bd. of Comm'rs, 408 F.3d 335, 336 (7th Cir. 2005) (“[A]bsent the state
court’s judgment evicting him from his property, [appellant] would not have the injury
he now seeks to redress.”).

        The fact that Stuckey frames his claims as involving “due process” does not
change things. See Holt, 408 F.3d at 336. To be sure, Rooker-Feldman does not bar district
courts from ruling on alleged due-process violations that are “‘independent of and
complete prior to the entry’ of the challenged state order.” Taylor v. Fed. Nat. Mortg.
Ass’n, 374 F.3d 529, 533 (7th Cir. 2004), as amended on denial of reh’g (Aug. 3, 2004)
(citation omitted); see also Exxon, 544 U.S. at 293. But Stuckey’s procedural challenges to
the eviction judgment and his request to return to public housing are not of this sort.
Rather, they seek to remedy injuries that were complete “only when the state court
entered the eviction order against him.” Long v. Shorebank Dev. Corp., 182 F.3d 548, 557
(7th Cir. 1999). Because the district court’s final order did not clarify that the dismissal
of these claims is without prejudice to filing in state court, however, we will amend the
judgment to so clarify. See Lennon v. City of Carmel, 865 F.3d 503, 509 (7th Cir. 2017).
No. 19-2136                                                                            Page 4

        That leaves Stuckey’s claims alleging disability discrimination separate and apart
from the eviction proceedings. Even though Stuckey described some aspects of his
disabilities in the second amended complaint, he did not allege any accommodation
that he was denied or plausibly explain how any defendant treated him differently
because of his disabilities. See FED. R. CIV. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (holding a complaint must contain “factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged”). True,
Stuckey now contends that the federal housing agency “stood idly by” as county
officials moved to evict him. But neither this appellate contention nor anything in his
complaint outlines a plausible theory of underlying disability discrimination. See Iqbal,
556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). And Stuckey’s
citations to various civil-rights and criminal-law statutes shed no light on the facts he
means to allege. To the extent that Stuckey intended to plead a retaliation claim under
the Fair Housing Act, see 42 U.S.C. § 3617, the district court properly dismissed it;
Stuckey did not allege facts that would plausibly link his 2011 discrimination complaint
to his eviction three years later. We have considered Stuckey’s other arguments as to the
local and federal defendants alike and conclude that none has merit.

        Because of Stuckey’s repeated failures to state a claim for relief, the district court
did not abuse its discretion in dismissing the second amended complaint with
prejudice—at least as to the claims of discrimination independent of the eviction
proceedings. See Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 334 (7th Cir. 2012).
As noted, however, we modify the judgment to reflect that the jurisdictional dismissal
of his eviction-process claims is without prejudice to pursuing them in state court.

       As modified, the judgment is AFFIRMED.